Citation Nr: 1020659	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-41 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's net worth is a bar to death pension 
benefits.

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1953 to 
June 1955.  He died in September 1995.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appellant and her daughter testified before the 
undersigned Acting Veterans Law Judge at a March 2010 hearing 
conducted at the RO.  A transcript of the hearing is of 
record.  Also at the March 2010 hearing, the appellant 
submitted additional evidence directly to the Board.  As the 
appellant waived RO consideration of the additional evidence, 
the Board may proceed with a decision in the instant case.  
See 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.	The appellant is the surviving spouse of a wartime 
veteran.

2.	At the time of the appellant's application for death 
pension benefits in March 2008, she had a net worth of 
approximately $92,000.

3.	The appellant's net worth has since decreased to 
approximately $40,500.00 as of March 2010, with an annual 
income of approximately $23,500 and annual expenses of 
$38,000.


CONCLUSION OF LAW

The net worth of the appellant is not excessive for the 
receipt of death pension benefits.  38 U.S.C.A. §§ 1541, 1543 
(West 2002); 38 C.F.R. §§ 3.274(c), 3.275 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

The appellant is seeking death pension benefits as a 
surviving spouse who does not have dependent children.  The 
surviving spouse of a veteran of a period of war who was in 
receipt of VA compensation at the time of his death may be 
entitled to a rate of pension set by law, reduced by the 
amount of her countable income.  See 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.23.  However, pension will be denied (or 
discontinued) when the corpus of the estate is such that 
under all the circumstances, including consideration of 
annual income, it is reasonable that some part of the corpus 
of such estate be consumed for the surviving spouse's 
maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 
3.274(c).

The terms "corpus of estate" and "net worth" are 
interchangeable, and mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

In connection with her original claim received in March 2008, 
the appellant reported a net worth of $92,000, in the form of 
a trust under her control.  Subsequently, in March 2010, she 
reported a total net worth of approximately $40,500, in the 
form of a trust, checking and savings accounts.  The evidence 
of record indicates that the appellant's entire net worth is 
invested in the form of bank deposits and a trust under her 
control, and thus may be considered to be readily convertible 
into cash without substantial sacrifice.

According to the corpus of estate determination in June 2008, 
the appellant was aged 74 years, with an actuarial life 
expectancy of 11 years; the record indicates that she suffers 
from a number of health issues and resides in an assisted 
living facility.  In addition to her net worth, she reported 
monthly income of approximately $1550 from the Social 
Security Administration (SSA) as of March 2010 (not including 
deductions for Medicare, etc., which will be considered below 
as a medical expense) and approximately $400 per month from 
the trust under her control, totaling approximately $1950 per 
month.  Her monthly expenses were noted to be approximately 
$3150 per month in 2009, including medical expenses, shelter 
at an assisted living facility and transportation costs.  
This results in a monthly deficit of approximately $1200.

In light of the evidence described above, the Board observes 
that the appellant incurs significant costs associated with 
her medical care and associated transportation.  The 
appellant's testimony regarding these expenses is deemed 
credible and the Board has received no evidence that would 
contradict the amount of expenses incurred.  The Board 
further finds that the expenses listed are reasonable and 
necessary.  As of the most recent evidence available (2009), 
the appellant's expenses exceeds her income by approximately 
$1200 per month, or $14,400 per year.  In addition, at the 
age of 74, the appellant was noted by the RO to have an 
actuarial life expectancy of 11 years; she is now 76, with a 
life expectancy of 9 years.  Clearly, based upon the most 
recent figures available, the appellant's net worth, to 
include bank deposits and a trust under her control, will be 
fully consumed in approximately 33 months, or two years and 
nine months, a very short period of time given the remaining 
life expectancy of the appellant.

Accordingly, given the rate of depletion of the corpus of the 
estate in light of the appellant's current life expectancy, 
the Board finds that the net worth of the appellant is not a 
bar to the receipt of death pension benefits.  








ORDER

The appellant's net worth does not constitute a bar to VA 
death pension benefits; the appeal is granted.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


